Title: From John Adams to C. W. F. Dumas, 28 March 1783
From: Adams, John
To: Dumas, C. W. F.


Sir,
Paris March 28th. 1783.

The Letter for Philadelphia, inclosed in your’s of the 18th, I have caused to be inclosed to Mr. Morris, unsealed as it is, desiring his Attention to its Contents— But I should think Mr. Van Berckel had better see for himself first— As he goes in a Frigate, he may carry every thing he wants, and perhaps he may please himself better at home than in America, in the Articles of Furniture &ca— I wish I could go with him, and if he is willing I don’t despair of it, unless the Signature of the definitive Treaty of Peace should be delayed beyond the Month of June.
You say, it has been communicated to You, in Confidence, that You may perhaps have occasion to compliment me soon, as Minister Plenipotentiary to the British Court— This is quite unaccountable to me. I am myself in no such Secret— I know of nobody, to whom such a Confidence has been made. Who is there in Europe, who knows so much of the secret Intentions of Congress? Is there any Influence in Europe sufficient to determine the Measures and decide the Elections of Congress on this Side the Ocean, before they happen on the other? I hope not. The Deliberations and Elections of that Body ought to be perfectly free, unbiased, independent and impartial— They have ever been so heretofore, You may depend upon it, when they have designed me to any Trust, and I hope I shall never be pointed out by them to any thing, when they are not perfectly so.
If ever a Citizen could claim an Office in Equity, I have an incontestible Right to be Minister Plenipotentiary to the Court of Great Britain: Because I have had such a Commission in my Portefeuille these four Years.— I came to Europe thro’ many Dangers on that Mission, to which I was destined, by the impartial & unsolicited Voice of my Country, with great Unanimity.— The Revocation of my Commission was obtained by foreign Influence, by a bare Majority, and by Misrepresentations, and I will venture to say against the Sentiments of the great Body of the Citizens of the United States. Dont conclude from hence, that I expect to see that Commission revived— Indeed I do not, nor do I care one farthing about it for myself. The Dignity and Honor of the United States require, that it should be revived, as it is the only Way in which they can wipe out the Stain, which they have been sufficiently decieved and imposed upon to bring upon themselves— But for myself, I had rather no such Commission should ever appear— No Swiss was ever more homesick than I am. My Health, my Family require me to go home. And my Country would probably recieve Services from me there, for which I am rather better qualified than for any in Europe, and of much more Importance as I think, now the Peace is made.
If I should now recieve a Letter of Credence to the King of Great Britain, it would be to me one of the most melancholy Days I ever saw, and therefore I wish the definitive Treaty signed, that I might get embarked out of the Way of the Possibility of it.— All this You see is confidential.
As to the News Papers, I shall be obliged to You to stop them all, English and Dutch, excepting one of each— Choose which you will.—
Mr. Franklin’s Medal is not yet finished. Only a first Essay or two have been struck off in Lead. Mr. Franklin has promised me some of them as soon as they are out, and then I will beg Mr. Holtzhey’s Acceptance of a Couple of them.—
With great Regard, I have the / honor to be, / Sir, / your most obedient & / most humble Servant
John Adams.

